DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 06/16/2022 is acknowledged. The amendment includes newly added claims 2-20 and claim 1 is amended.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claim 1, 12 and 19 have been considered but are moot in view of the new ground(s) of rejection (See new references of Haggie and Naruko).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haggie et al. (U.S. Pub. No. 2018/0089290 A1) in view of Naruko et al. (U.S. Pub. No. 2019/0278486 A1), further in view of Padmanabhan et al. (U.S. Pub. No. 2017/0185904 A1).
Regarding Claim 1, Padmanabhan teaches a computing system comprising: a communication interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions comprising: 
First, second, third, fourth client station (Fig. 20, paragraph [0259], Fig. 20 is a block diagram of a system that can support storing and analyzing metrics data; Fig. 20 can be combined or divided into separate software, firmware and/or hardware components, furthermore, it will also be apparent to one of the ordinary in the art of how they are combined or divided, can execute on the same host or multiple hosts, and the multiple hosts can be connected by one or more networks);
receiving, from a first client station associated with entity that is involved in managing assets, connection information that facilitates connection to a data source (Fig. 5, paragraph [0130]-[0131], [0309], the data received may include metrics or non-metrics data including meta values indicative of a source, source type or host from which the data was obtained; segmented data into block or segment; annotating with one or more metadata fields; the metadata fields provide information related to the data block such as host, source and source type related to data host; forwarding the data blocks to an indexer); 
establishing, based on the connection information, a connection to the data source and ingesting from the data source asset-related data (paragraph [0135], [0309], [0312], organizing the data into events by the determined source type associated with each data block); 
storing the ingested asset-related data in a first data store location (paragraph [0141], the indexer storing the events with an associated timestamp in a data store); 
receiving, from a second client station associated with the entity, pipeline configuration information that indicates (i) one or more transformations to apply to portions of the ingested asset-related data (paragraph [0138], applying one or more transformations to data; the transformations applied to data be specified in one or more configuration files and referenced by one or more source type definitions) and (ii) a sink component that is associated with a second data store location, wherein the second data store location is different than the first data store location, and wherein the pipeline configuration information comprises an indication of a user selection of the sink component from a pool of available sink components […] (paragraph [0141], [0343]-[0345],  the indexer storing the events with an associated timestamp in a data store; the stored events are organized into ‘buckets’; the bucket can move through several stages as its data ages in accordance with aging policies; data actively indexed goes to a hot bucket; warm buckets are searchable, but are not actively written to; the oldest warm bucket is typically ‘rolls to cold’; the path for the hot, warm, cold and thawed bucket may be configurable such that the cold buckets can be stored in separate location (e.g., in secondary memory) from hot or warm buckets (e.g., in primary location); also see [0374]-[0076]).
Haggie does not explicitly disclose said sink component comprising one or more reading sink and a non-readings sink.
Naruko teaches: said sink component comprising one or more reading sink and a non-readings sink (paragraph [0156], line 1-14, the data located in performance region can be read at a lower delay time compared to a case in which the data is located in normal region; be preferentially storing the data of which the read frequency is high in the performance region, it is possible to minimize the average read latency in the storage system, noted, the performance region with the high read frequency is interpreted one or more reading sink).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include said sink component comprising one or more reading sink and a non-readings sink into metric data stores of Haggie.
Motivation to do so would be to include said sink component comprising one or more reading sink and a non-readings sink such that it is possible to minimize the average read latency in the storage system (Naruko, paragraph [0156], line 11-14).
Haggie as modified by Naruko further teach:
deploying, based on the pipeline configuration information, at least one pipeline that operates to (i) retrieve from the first data store location a portion of the asset-related data (paragraph [0305], the metrics can collected and route to receivers of the data intake and query system and processed to store in structures such as multi-dimensional metric indexes), (ii) apply to the portion of the asset-related data the one or more transformations, thereby resulting in transformed asset-related data (paragraph [0138], [0312] applying one or more transformations to data; the transformations applied to data be specified in one or more configuration files and referenced by one or more source type definitions), and (iii) store the transformed asset-related data in a second data store location (paragraph [0141], [0343]-[0345],  the indexer storing the events with an associated timestamp in a data store; the stored events are organized into ‘buckets’; the bucket can move through several stages as its data ages in accordance with aging policies; data actively indexed goes to a hot bucket; warm buckets are searchable, but are not actively written to; the oldest warm bucket is typically ‘rolls to cold’; the path for the hot, warm, cold and thawed bucket may be configurable such that the cold buckets can be stored in separate location (e.g., in secondary memory) from hot or warm buckets (e.g., in primary location));
receiving, from a fourth client stations associated with the entity, application configuration that define one or more ways to visually render asset-related data; and causing at least of portion of an output of the data science model to be rendered according to the application configuration parameters (paragraph [0166], data model may be selected in a report generation interface; when a model is selected, the fields with available extraction rules are made available for user in the report; the user may refine and/or filter to produce more precise reports; the user may select some fields for organizing report and select other fields for providing detail according to report organization; data visualization also can be generated in a variety of formats, by reference to the data model; also see paragraph [0174]).
Haggie as modified by Naruko do not explicitly disclose: receiving, […], data science model configuration information including (i) an indication of a type of data science model to be created, (ii) an indication of a set of asset-related data to use as training data for the data science model to be created, and (iii) an indication of a portion of the transformed asset-related data stored in the second data store location to use as inputs for the data science model to be created; based on the data science model configuration information, applying a set of one or more machine learning techniques to create a new data science model; executing the created data science model by using the indicated portion of the transformed asset-related data stored in the second data store as inputs to the data science model.
Padmanabhan teaches:
receiving, […], data science model configuration information including (i) an indication of a type of data science model to be created, (ii) an indication of a set of asset-related data to use as training data for the data science model to be created, and (iii) an indication of a portion of the transformed asset-related data stored in the second data store location to use as inputs for the data science model to be created (Padmanabhan, paragraph [0036], [0040]-[0041], paragraph [0050]-[0051], [0055], providing specification describing to be solved by building the predictive model; specifying data sampling options for model building and validation through specification of a sampling ratio; providing an input related to a sampling ratio, apparatus may be cause split the retrieve data to generate training sample [for example, 1000 customers data out of 1500 customers] and testing sample [for example, 500 customer data out of 1500 customer]; specifying variables data that may be used for developing the predictive models; specifying at least one type of machine learning algorithm to be used for developing the one or more predictive models); 
based on the data science model configuration information, applying a set of one or more machine learning techniques to create a new data science model (Padmanabhan, Fig. 6, paragraph [0055], [0090]-[0091], specifying at least one type of machine learning algorithm to be used for developing the one or more predictive models; building the predictive model based on the inputs); 
executing the created data science model by using the indicated portion of the transformed asset-related data stored in the second data store as inputs to the data science model (Padmanabhan, Fig. 6, paragraph [0055], [0057], [0090]-[0091], specifying at least one type of machine learning algorithm to be used for developing the one or more predictive models; building the predictive model based on the inputs; publishing predictive models as the output in response to the input of user specification provided by the customer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving, […], data science model configuration information including (i) an indication of a type of data science model to be created, (ii) an indication of a set of asset-related data to use as training data for the data science model to be created, and (iii) an indication of a portion of the transformed asset-related data stored in the second data store location to use as inputs for the data science model to be created; based on the data science model configuration information, applying a set of one or more machine learning techniques to create a new data science model; executing the created data science model by using the indicated portion of the transformed asset-related data stored in the second data store as inputs to the data science model into metric data stores of Haggie.
Motivation to do so would be to include receiving, […], data science model configuration information including (i) an indication of a type of data science model to be created, (ii) an indication of a set of asset-related data to use as training data for the data science model to be created, and (iii) an indication of a portion of the transformed asset-related data stored in the second data store location to use as inputs for the data science model to be created; based on the data science model configuration information, applying a set of one or more machine learning techniques to create a new data science model; executing the created data science model by using the indicated portion of the transformed asset-related data stored in the second data store as inputs to the data science model since both prior arts related data collection and analysis. Further noted, Padmanabhan provided an efficient solution for building of predictive models that can be invoked in an on-demand or scheduled manner for customer-related prediction purposes (Padmanabhan, paragraph [0007]).
Regarding claim 2, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the transformed asset-related data is readings data, and wherein the sink component is a readings sink (Naruko, paragraph [0156], line 1-14, the data located in performance region can be read at a lower delay time compared to a case in which the data is located in normal region; be preferentially storing the data of which the read frequency is high in the performance region, it is possible to minimize the average read latency in the storage system, noted, the performance region with the high read frequency is interpreted one or more reading sink).
Regarding claim 3, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the transformed asset-related data is non-readings data, and wherein the sink component is the non-readings sink (Naruko, paragraph [0156], line 1-14, the data located in performance region can be read at a lower delay time compared to a case in which the data is located in normal region; be preferentially storing the data of which the read frequency is high in the performance region, it is possible to minimize the average read latency in the storage system, noted, the normal region not contained high read frequency is interpreted the non-readings sink).
Regarding claim 4, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 1, further teach to cause the computing platform to perform functions comprising: causing the first client station associated with the entity to present a first interface for creating and deploying connections for ingesting the entity’s asset-related data (Haggie, paragraph [0420]-[0421], Fig. 32 illustrate the selectable collection mechanisms including a files and directories collection mechanism can be selected to upload a file, index a locale file, or monitor entire directory; selecting to configure token that client can use to send metric data over HTTP or HTTPs; a TCP/UP mechanism can be selected to configure the data intake and query system to listen on a network port; a script mechanism can be selected to obtain data from an API, service, or database with a script); causing the second client station associated with the entity to present a second interface for creating and deploying pipelines for transforming the entity’s asset-related data into a desired format (Haggie, paragraph [0138], [0312] applying one or more transformations to data; the transformations applied to data be specified in one or more configuration files and referenced by one or more source type definitions); and causing the third client station associated with the entity to present a third interface for creating and deploying data science models for analyzing the entity’s asset-related data (Padmanabhan, Fig. 6, paragraph [0055], [0057], [0090]-[0091], specifying at least one type of machine learning algorithm to be used for developing the one or more predictive models; building the predictive model based on the inputs; publishing predictive models as the output in response to the input of user specification provided by the customer).
Regarding claim 5, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 4, further teach causing the first client station to present indications of a plurality of predefined connections, wherein receiving the connection information that facilitates connection to the data source comprises receiving an indication of a user selection of one or more predefined connections from the plurality of predefined connections (Haggie, paragraph [0420]-[0421], Fig. 32 illustrate the selectable collection mechanisms).
Regarding claim 6, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 4, further teach causing the first client station to present indications of a plurality of predefined connections, wherein receiving the connection information that facilitates connection to the data source comprises receiving an indication of a user selection of one or more predefined connections from the plurality of predefined connections (Haggie, paragraph [0420]-[0421], Fig. 32 illustrate the selectable collection mechanisms).
Regarding claim 7, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 4, further teach causing the third client station to present indications of a plurality of predefined model parameters each associated with one or more types of data science models being created, wherein receiving the data science model configuration information comprises receiving an indication of a user selection of one or more predefined model parameters from the plurality of predefined model parameters (Padmanabhan, Fig. 6, paragraph [0055], [0090]-[0091], specifying at least one type of machine learning algorithm to be used for developing the one or more predictive models; building the predictive model based on the inputs).
Regarding claim 8, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 4, further teach causing the fourth client station associated with the entity to present a fourth interface for creating and deploying applications for presenting the entity’s asset-related data and insights derived therefrom (Haggie, paragraph [0166], data model may be selected in a report generation interface; when a model is selected, the fields with available extraction rules are made available for user in the report; the user may refine and/or filter to produce more precise reports; the user may select some fields for organizing report and select other fields for providing detail according to report organization; data visualization also can be generated in a variety of formats, by reference to the data model; also see paragraph [0174]); and storing a plurality of predefined application creation packages in a non-readings data store associated with the non-readings sink.
Regarding claim 9, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 1, further teach wherein at least two of the first, second, third, and fourth client stations are a same client station (Haggie, Fig. 20, paragraph [0259], Fig. 20 is a block diagram of a system that can support storing and analyzing metrics data; Fig. 20 can be combined or divided into separate software, firmware and/or hardware components, furthermore, it will also be apparent to one of the ordinary in the art of how they are combined or divided, can execute on the same host or multiple hosts, and the multiple hosts can be connected by one or more networks).
Regarding claim 10, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the transformed asset-related data comprises readings data and the second data store location is a readings data store (Naruko, paragraph [0156], line 1-14, the data located in performance region can be read at a lower delay time compared to a case in which the data is located in normal region; be preferentially storing the data of which the read frequency is high in the performance region, it is possible to minimize the average read latency in the storage system), and wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing platform to perform functions comprising: storing, in a non-readings data store, information related to the readings data (Naruko, paragraph [0113], updating the frequency management table in association with read request; specifically, the processor retrieves rows in which the LUN of the LUN field 710 and the virtual address of the virtual address field 711 match the LUN and the virtual address included in the read request; increasing the value of the read number field 714); and during an intake process of the readings data, sampling the readings data using the stored information that is related to the readings data and stored in the non-readings data store (Padmanabhan teaches specifying data sampling options for model building and validation through specification of a sampling ratio; providing an input related to a sampling ratio, apparatus may be cause split the retrieve data to generate training sample [for example, 1000 customers data out of 1500 customers] and testing sample [for example, 500 customer data out of 1500 customer], paragraph [0036], [0040]-[0041], paragraph [0050]-[0051], [0055]; in conjunction with the teaching of reading data and information related to the reading of Haggie, paragraph [0113]), it teaches during an intake process of the readings data, sampling the readings data using the stored information that is related to the readings data and stored in the non-readings data store as claimed).
Regarding claim 11, Haggie as modified by Naruko and Padmanabhan teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the transformed asset-related data is readings data and the second data store location is a readings data store (Naruko, paragraph [0156], line 1-14, the data located in performance region can be read at a lower delay time compared to a case in which the data is located in normal region; be preferentially storing the data of which the read frequency is high in the performance region, it is possible to minimize the average read latency in the storage system), and wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing platform to perform functions comprising: obtaining, from a non-readings data store, information identifying where in the readings data store the readings data is located (Naruko, paragraph [0109]-[0110], retrieving rows in which the LUN of the LUN field and the virtual address of the virtual address field match the LUN and the virtual address included in the read request by referring the rows of the virtual address conversion table; the processor acquires region information of the region field and the physical address of the physical address field of the rows found through the retrieval); and utilizing the obtained information to engage in a read operation of the readings data store (Naruko, paragraph [0111]-[0112], the processor reads read target data from a region corresponding to the acquire address and store the read data in the cache storage device; the processor may cause the network to read the data from the cache and transmit the read data to the host).
As per claims 12 and 19, these claims are rejected on grounds corresponding to the same rationales given above for rejected claim 1 and are similarly rejected.
As per claims 13-18, these claims are rejected on grounds corresponding to the same rationales given above for rejected claims 2-7 respectively and are similarly rejected.
As per claims 20, this claim is rejected on grounds corresponding to the same rationales given above for rejected claim 4 and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/            Examiner, Art Unit 2168   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168